Beck, J.
1. husbaud void marriage, The fact that S. R. Carpenter had a lawful wife living rendered the marriage with Susan A. Carpenter void ab initio. He acquired no rights thereby; she lost none. The marriage *203in no way affected her positive or relative rights, for, in truth, it was, in law, no marriage, the man and woman being incapable of entering into the marriage relation with each other. He acquired no right to her property, and she none to his, by virtue of the marriage, and they stood in the same relation to each other as though it had never taken place. It is void ab initio as to her, because she was induced to consent thereto by a wicked fraud, which, on his part, was a felony. Judge Reeve most forcibly expresses the doctrine in the following words:
“ A man by the foulest fraud gets into the possession of the property of his neighbor. By a contract, thus basely obtained, it not only renders the contract void, but, in many instances, is a felony. The common sense of mankind must revolt at the idea, that, when a man, by the same abominable fraud, obtains the person of an amiable woman and her property, the law should protect such a contract, and give it the same efficacy as if fairly obtained. The truth is, that a contract which is obtained by fraud is, in point of law, no contract. The fraud blots out of existence whatever semblance of a contract there might have been. There is no more reason for sanctioning a marriage procured by fraud, than one procured by force and violence. The consent is as ’totally wanting, in view of the law, in the former as in the latter case.” Reeve’s Domestic Relations, 206; see 2 Kent’s Com. Y6.
2. —r rule estoppei. The woman is not estopped in this case, by the fact that the man was her co-plaintiff, from denying his rights as husband; neither do the proceedings raise a conclusive presumption of a valid marriage; if that were so, it would be giving validity to that which is utterly void, and judicial sanction and recognition to the grossest fraud and a most revolting crime. If the man acquired no rights by virtue of this marriage, his *204creditors, through him, could acquire none, and the property of the woman cannot be taken in payment of his debts.
It has been held in England, that, in case of a divorce a vinculo mafrimonii, which is allowed on the ground that there never had been a lawful marriage, all the property which the husband received with the wife, and that has not been conveyed Iona fide to others, belongs do the wife after divorce. Eeeve’s Dom. Eel. 209.
It is unnecessary to multiply authorities in support of the foregoing doctrines; they commend themselves to the natural sense of justice of all men.
In this case, the sheriff, it seems, well knew all the facts, and paid the money after the divorce was procured by the woman; neither he nor the party to whom he paid it can be considered as acting innocently, and, therefore, entitled to protection.
We are united in the opinion that the judgment of the District Court was correct.
Affirmed.